DETAILED ACTION
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lucas Stelling on April 15, 2022.
Note that the after final claims, submitted April 7, 2022, so the amendments set forth below are made with respect to that claim set.
IN THE CLAIMS:
Cancel claims 2, 3, 8 and 9.
Amend claims 1 and 6, as set forth below:
1. (Currently Amended) A joint cavity injection preparation, wherein 
an active ingredient of the joint cavity injection preparation is deacetylated xanthan gum (XG);
the deacetylated XG has a molecular weight of 5,000,000 to 10,000,000; and
a percentage of a mass of the deacetylated XG in a volume of the joint cavity injection preparation is 3% to 5% (w/v);
wherein the joint cavity injection preparation further comprises disodium phosphate (DSP) and monosodium phosphate (MSP).
6. (Currently Amended) A method of treating osteoarthritis (OA), comprising the step of treating the OA with deacetylated xanthan gum (XG) in a preparation of a drug, wherein 
the deacetylated XG has a molecular weight of 5,000,000 to 10,000,000; 
the deacetylated XG is used at an amount of 3% to 5% (w/v); and
the drug has a dosage form of a joint cavity injection preparation.

Allowable Subject Matter
Claims 1, 4-7, and 11-17 are allowed. The following is an examiner’s statement of reasons for allowance: The art of record teaches as discussed previously. The declaration under 37 CFR 1.132 filed April 7, 2022 is sufficient to overcome the obviousness rejection. The declaration provides data demonstrating unexpectedly greater biocompatibility of the deacetylated XG at a combination of higher concentration and high molecular weight relative to the acetylated product.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 8:00 pm (ET). 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623